ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-039, concluding that JAMES P. HENRY of ASBURY PARK, who was admitted to the bar of this State in 1967, and who has been suspended from the practice of law since March 22, 2004, by Order of the Court filed February 25, 2004, should be suspended from the practice of law for a period of three months retroactive to January 19, 2006, for violating RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 5.5(a) (practicing law while suspended), and Rule 1:20-20 (failure to file an *253affidavit of compliance with the rules governing suspended lawyers), and good cause appearing;
It is ORDERED that JAMES P. HENRY is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to January 19,2006; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.